DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 8 of U.S. Patent No. 10,758,280 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 8, discloses regarding claims 1-2, a system for bone fixation, comprising: an instrument defining a guide axis and configured to be coupled to a bone such that the guide axis extends across the bone;  a bushing configured to be placed at least partially into at least one hole bored in the bone along the guide axis;  a nail configured to be placed along a medullary canal of the bone such that the nail extends through the bushing;  and a locking member configured to lock the nail to the bushing;  wherein the instrument includes a guide portion and a pair of jaws, wherein the guide portion defines the guide axis, and wherein the jaws are coupled to the guide portion and configured to engage the bone such that the instrument is coupled to the bone; wherein the instrument defines a wire-receiving channel configured to direct a wire member into the bone, to couple the instrument to the bone with the wire member; and wherein the wire-receiving channel is configured to direct a leading end of the wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,758,280 B2 in view of Hedgeland et al. (U.S. Pub. No. 2018/0078294 A1, hereinafter “Hedgeland”).  
Patent claim 1, discloses regarding claims 1-2, a system for bone fixation, comprising: an instrument defining a guide axis and configured to be coupled to a bone such that the guide axis extends across the bone;  a bushing configured to be placed at least partially into at least one hole bored in the bone along the guide axis;  a nail configured to be placed along a medullary canal of the bone such that the nail extends through the bushing;  and a locking member configured to lock the nail to the bushing;  wherein the instrument includes a guide portion and a pair of jaws, wherein the guide portion defines the guide axis, and wherein the jaws are coupled to the guide portion and configured to engage the bone such that the instrument is coupled to the bone. 
Patent claim 2, discloses regarding claim 3, wherein the guide axis continues to lie in a central plane located between and equidistant from the jaws as the jaws are opened and closed. 
Patent claim 3, discloses regarding claim 4, wherein the instrument has a pair of levers that are pivotably connected to one another, wherein the guide portion is coupled to the pair of levers via a holder for the guide portion, wherein the levers are coupled to the holder by respective linkage members that have a pivotable connection to one another, and wherein the pivotable connection of the linkage members moves along a slot defined by the holder when the jaws are opened and closed, thereby ensuring that the guide portion remains equidistant from the jaws, irrespective of the degree of jaw opening. 
Patent claim 4, discloses regarding claim 5, wherein the guide portion is configured to be movable from a first position to at least one second position while the jaws remain engaged with the bone, wherein the guide portion is coupled to the jaws in each of the first and the at least one second positions, wherein the guide axis in the first position lies in a central plane between the jaws, and wherein the guide axis in each second position of the at least one second position is parallel to, but offset from, the central plane and the guide axis in the first position.
Patent claim 5, discloses regarding claim 6, wherein the guide portion is configured to be movable from the first position to each second position of the at least one second position while the guide portion remains coupled to the jaws. 
Patent claim 6, discloses regarding claim 7, wherein the guide portion is configured to rotate with respect to the jaws about an axis that is parallel to, but spaced from, the guide axis, to move the guide portion from the first position to each second position of the at least one second position. 
Patent claim 10, discloses regarding claim 11, wherein the bushing has an external thread structure to engage the bone at a hole of the at least one hole. 
Patent claim 11, discloses regarding claim 12, wherein the bushing includes a body having a shoulder and also includes a post projecting distally from the shoulder. 
Patent claim 12, discloses regarding claim 13, wherein the post is cylindrical. 
Patent claim 13, discloses regarding claim 14, wherein the locking member includes a setscrew having an external thread that is complementary to an internal thread of the bushing, and wherein the setscrew is configured to be disposed in threaded engagement with the bushing and advanced against the nail until the nail is clamped cooperatively by the bushing and the setscrew.  
Patent claim 14, discloses regarding claim 15, wherein at least one of the bushing and the setscrew has a projection configured to contact and deform a surface region of the nail as the setscrew is being tightened against the nail. 
Patent claim 15, discloses regarding claim 16, wherein the external thread of the setscrew is longer than the internal thread of the bushing, wherein the setscrew is composed of a harder material than the bushing, and wherein the external thread of the setscrew is configured to deform the bushing to create a distal extension of the internal thread in the bushing.
Patent claim 16, discloses regarding claim 17, wherein a leading region of the nail is configured to extend through a transverse aperture of the bushing, wherein the leading region of the nail has an elongated main portion and a distal tip, and wherein the distal tip is radially offset from the main portion. 
Patent claim 17, discloses regarding claims 19-20, a method of fixing bone, the method comprising: selecting an instrument defining a guide axis;  coupling the instrument to a bone such that the guide axis extends across the bone;  boring at least one hole in the bone along the guide axis;  placing a bushing at least partially into the at least one hole in the bone;  advancing a nail along a medullary canal of the bone such that the nail extends through the bushing;  and locking the nail to the bushing;  wherein the instrument includes a guide portion and a pair of jaws, wherein the guide portion defines the guide axis, wherein the step of coupling includes engaging the bone with the jaws, and wherein the guide axis continues to lie in a central plane located between and equidistant from the jaws as the jaws are opened and closed. 
Patent claim 18, discloses regarding claim 18, a system for bone fixation, comprising: an instrument defining a guide axis and configured to be coupled to a bone such that the guide axis extends across the bone;  a bushing configured to be placed at least partially into at least one hole bored in the bone along the guide axis;  a nail configured to be placed along a medullary canal of the bone such that the nail extends through the bushing;  and a locking member configured to lock the nail to the bushing;  wherein the locking member includes a setscrew having an external thread that is complementary to an internal thread of the bushing, wherein the setscrew is configured to be disposed in threaded engagement with the bushing and advanced against the nail until the nail is clamped cooperatively by the bushing and the setscrew, wherein the external thread of the setscrew is longer than the internal thread of the bushing, wherein the setscrew is composed of a harder material than the bushing, and wherein the external thread of the setscrew is configured to deform the bushing to create a distal extension of the internal thread in the bushing. 
Patent claims 1, 17-18, discloses all of the features of the claimed invention, except regarding claims 1, 18-19, wherein the instrument includes one or more wire-receiving channels configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members; wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail.
Hedgeland discloses a system for bone fixation (101, see Fig. 1A), comprising: an instrument (103), wherein the instrument includes one or more wire-receiving channels (127, 129, see Fig. 1A) configured to receive one or more wire members (113, 115, see Fig. 1A) and direct the one or more wire members into the bone (113, 115, see para. [0045]), to couple the instrument to the bone with the one or more wire members (see para. [0045]); wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members (e.g. leading ends of 113 and 115) on a trajectory through the bone that avoids the space in the medullary canal (see Fig. 1A, see para. [0044] “pass on opposing sides of nail 109”) to be occupied by the nail in order to help stabilize the instrument (see para. [0045]) by resisting both rotational movement about the axis of the nail as well as axial translation along the axis of the nail (see para. [0045]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the instrument in Patent claims 1 and 17-18 to include one or more wire-receiving channels in view of Hedgeland in order to help stabilize the instrument by resisting both rotational movement about the axis of the nail as well as axial translation along the axis of the nail. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (U.S. Pub. No. 2009/0062797 A1, hereinafter “Huebner”).
Huebner discloses, regarding claim 19, a method of fixing bone (see Figs. 16-23), the method comprising: selecting an instrument (342) defining a guide axis (346); coupling the instrument to a bone such that the guide axis extends across the bone (see Fig. 18, see also para. [0042] “couples to the bone”); boring at least one hole in the bone along the guide axis (see Fig. 19, via drill 344, see also para. [0110]); placing a bushing (96) at least partially into the at least one hole in the bone (see Fig. 20); advancing a nail (92) along a medullary canal of the bone such that the nail extends through the bushing (see Figs. 21-23); and locking the nail to the bushing (via thread 104 and internal thread in 112, see paras. [0039] and [0050]); wherein the instrument includes one or more wire-receiving channels (e.g. channel through 364) configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members (see Fig. 14, note that 364 would be capable of directing a wire member); wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail (see Fig. 19, 364 is capable of directing a wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Pub. No. 2009/0062797 A1, hereinafter “Huebner”) in view of Green et al. (U.S. Pub. No. 2007/0100342 A1, hereinafter “Green”). 
Huebner discloses, regarding claim 1, a system for bone fixation (see Fig. 14), comprising: an instrument (342) defining a guide axis (346) and configured to be coupled to a bone such that the guide axis extends across the bone (see Fig. 18); a bushing (96) configured to be placed at least partially into at least one hole bored in the bone along the guide axis (see Fig. 22); a nail (92) configured to be placed along the medullary canal of the bone such that the nail extends through the bushing (see Fig. 22); wherein the instrument includes one or more wire-receiving channels (e.g. channel through 364) configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members (see Fig. 14, note that 364 would be capable of directing a wire member); wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail (see Fig. 19, 364 is capable of directing a wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail).
Regarding claim 11, wherein the bushing has an external thread structure to engage the bone at a hole of the at least one hole (see para. [0064] “may have an external thread”).
Regarding claim 12, wherein the bushing includes a body having a shoulder (108) and also includes a post (106) projecting distally from the shoulder (see Fig. 15).
Regarding claim 13, wherein the post is cylindrical (see Fig. 15, see also para. [0063] “circular”).
Regarding claim 17, wherein a leading region (132) of the nail is configured to extend through a transverse aperture of the bushing (112), wherein the leading region of the nail has an elongated main portion (148) and a distal tip (46), and wherein the distal tip is radially offset from the main portion (see Figs. 21-22, note that the tip has a reduced diameter than the main portion and is therefore radially offset from the main portion).
Huebner discloses, regarding claim 18, a system for bone fixation (see Fig. 14), comprising: an instrument (342) defining a guide axis (346) and configured to be coupled to a long bone such that the guide axis extends across the bone (see Fig. 18); a bushing (96) configured to be placed across a medullary canal of a long bone, the bushing including a body and a post (106), the body having an external thread structure (see para. [0064] “may have an external thread”) and defining a transverse aperture (112), the post projecting from a shoulder (108) provided by a leading end region of the body (see Fig. 15); a nail (92) configured to be placed along the medullary canal of the bone such that the nail extends through the transverse aperture of the bushing (see Fig. 22); wherein the instrument includes one or more wire-receiving channels (e.g. channel through 364) configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members (see Fig. 14, note that 364 would be capable of directing a wire member); wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail (see Fig. 19, 364 is capable of directing a wire member on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail).
Huebner teaches that the bushing has an aperture that receives a portion of the nail and is configured to engage the nail to lock the nail to the bushing and provides one example of an external and internal threaded connection between the two (see para. [0039]). However fails to disclose alternative examples that would provide locking between the bushing and the nail. Huebner fails to disclose, regarding claim 1, a locker configured to lock the nail to the bushing; and regarding claim 18, the body having a setscrew configured to be advanced into the bushing and against the nail, such that the setscrew and the bushing cooperatively grip the nail. Huebner further fails to disclose, regarding claim 14, wherein the locking member includes a setscrew having an external thread that is complementary to an internal thread of the bushing, and wherein the setscrew is configured to be disposed in threaded engagement with the bushing and advanced against the nail until the nail is clamped cooperatively by the bushing and the setscrew. 
Green discloses a fixation device (112) for fixing an intramedullary rod (102) into the bone (see Fig. 5), in the analogous art of orthopedic devices, wherein the fixation device includes a transverse bore (134) for receiving the intramedullary rod and tan internal threaded cavity (130) and a locking member that is a set screw (122) with external threads (150) in order to clamp the intramedullary rod within the transverse bore (see para. [0039]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bushing in Huebner to include a set screw with external threads in view of Green in order to provide an alternative locking device for locking the bushing to the nail. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Green, as applied to claims 1 and 14 above, and in further view of Williams (U.S. Patent 4,697,585, hereinafter “Williams”). 
Huebner in view of Green disclose all of the features of the claimed invention, as previously set forth above, except regarding claim 15, wherein at least one of the bushing and the setscrew has a projection configured to contact and deform a surface region of the nail as the setscrew is being tightened against the nail.
Williams discloses an intramedullary nail (18) with a cross nail (14) that includes a locking screw (2) that presses against the intramedullary nail (see Fig. 4, see also lines 37-40 of column 3), in the analogous art of orthopedic devices, wherein the locking screw has a projection (76) that is configured to contact and deform a surface region of the nail (44 and 46) in order to provide a strong frictional engagement between the intramedullary nail and the cross nail (see lines 1-13 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set screw in Huebner in view of Green to include a projection configured to contact and deform a surface of the nail in further view of Williams in order to provide a strong frictional engagement between the nail and the bushing which will provide a more secure connection between the nail and the bushing. 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that the interpretation of claims 1 and 14 under 35 U.S.C. 112(f) be withdrawn, since the limitation “member” has been removed. 
	In light of this amendment the previous interpretation of claims 1 and 14 under 35 U.S.C. 112(f) has been withdrawn. 
The Applicant asserts that nonstatutory double patenting rejection be withdrawn or held in abeyance until claims are allowed in the present application. 
The Office respectfully disagrees. The applicant has failed to point out where the claims distinguish over the patented claims, nor has the applicant filed a terminal disclaimer to overcome the double patenting rejection. Therefore in order to achieve compact prosecution, the nonstatutory double patenting rejection must be maintained. 
The Applicant asserts that Huebner fails to disclose, “wherein the instrument includes one or more wire-receiving channels configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members; wherein the one or more wire-receiving channels is configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail”. The applicant asserts that Huebner discloses that the guide element 364 is used to form a transverse hole 450 in ulna 82 by using a drill received in the guide element 364 so that fastener 96 can be pushed into the hole 450. The Applicant asserts that Huebner fails to disclose that the guide element 364 includes any wire receiving channel configured to receive one or more wire members and direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail. The Applicant further asserts that the feature is not explicitly disclosed in Huebner and that asserting that it is an inherent characteristic of Huebner is improper, because it cannot be established by mere possibilities or even probabilities. 
The Office respectfully disagrees. With regard the statement of intended use and other functional statements (e.g. one or more wire receiving members “configured to receive one or more wire members and direct the one or more wire members into the bone, to couple the instrument to the bone with the one or more wire members” and “configured to direct a leading end of the one or more wire members on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail”), they do not impose any structural limitations on the claims distinguishable over Huebner which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Huebner discloses one or more wire-receiving channels (e.g. channel 370 through 364), note that the channel is sized to receive a drill e.g. a wire and is therefore capable of receiving wires. In addition Huebner discloses that the one or more wire-receiving channels is pivotally moveable (see paras. [0089]-[0090]) and therefore capable of being pivoted such that the a leading end of the one or more wire members can be directed on a trajectory through the bone that avoids the space in the medullary canal to be occupied by the nail. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773